
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 102
		IN THE HOUSE OF REPRESENTATIVES
		
			February 16, 2012
			Mr. Ryan of Ohio (for
			 himself, Mr. Kucinich,
			 Ms. Kaptur,
			 Mr. LaTourette,
			 Mr. Latta,
			 Mr. Chabot,
			 Mr. Tiberi,
			 Ms. Sutton, and
			 Ms. Fudge) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Science, Space, and
			 Technology
		
		CONCURRENT RESOLUTION
		Commemorating and praising the Honorable
		  John Glenn on the 50th anniversary of his historic orbital space
		  flight.
	
	
		Whereas John Glenn's 1962 space flight aboard Friendship 7
			 was a pivotal moment in United States history;
		Whereas the Union of Soviet Socialist Republics launched
			 Sputnik I on October 4, 1957, and the people of the United States were
			 immediately alarmed that the Nation was no longer the world’s technological
			 leader;
		Whereas the United States determined that a presence in
			 outer space was critically important to its national security during the Cold
			 War;
		Whereas to meet this challenge the National Advisory
			 Committee for Aeronautics (NACA) was reorganized on October 1, 1958, into the
			 National Aeronautics and Space Administration (NASA) to pioneer the future in
			 space exploration, scientific discovery, and aeronautics research;
		Whereas John Glenn of New Concord, Ohio, joined the United
			 States Navy Reserve as an aviation cadet following the bombing of Pearl
			 Harbor;
		Whereas John Glenn was commissioned as a 2nd Lieutenant in
			 the United States Marine Corps on March 31, 1943;
		Whereas John Glenn flew 59 combat missions flying the FU–4
			 Corsair in the South Pacific during World War II and was awarded two
			 Distinguished Flying Crosses;
		Whereas John Glenn flew 63 combat missions in the F9F
			 Panther and 27 combat missions in the F–86 Sabre in the Korean War and received
			 two Distinguished Flying Crosses;
		Whereas John Glenn was assigned as a test pilot at Test
			 Pilot School at Naval Air Station Patuxent River and on July 16, 1957, flew the
			 first transcontinental flight, Project Bullet, averaging speeds greater than
			 the speed of sound travelling 2,446 miles in 3 hours 23 minutes and 8.1 seconds
			 from Los Alamitos, California, to Floyd Bennett Field, New York, in a F8U
			 Crusader and was awarded the Distinguished Flying Cross;
		Whereas NASA selected 7 United States Armed Forces test
			 pilots, including Major John H. Glenn, Jr., USMC, to volunteer and fly in its
			 manned space program, Project Mercury on April 9, 1959;
		Whereas NASA conducted 20 unmanned launches of the Project
			 Mercury space capsule including some with monkeys and chimpanzees and
			 conducting 2 suborbital space flights in 1961 commanded by Commander Alan
			 Shepard, USN, and Captain Gus Grissom, USAF;
		Whereas after numerous delays, John Glenn boarded his
			 Mercury capsule named Friendship 7 on February 20, 1962;
		Whereas the world stopped as the Atlas rocket with 360,000
			 pounds of thrust lifted Friendship 7 off the launch pad with the voice of
			 fellow astronaut Scott Carpenter at mission control wishing “Godspeed John
			 Glenn”;
		Whereas Glenn felt 6 times the force of gravity on lift
			 off and then once in space, we heard his voice crackling over the radio “Zero-g
			 and I feel fine. Capsule is turning around. Oh, that view is
			 tremendous!”;
		Whereas great concern was raised about indications that
			 the heat shield might not be properly attached which would result in the fiery
			 destruction of the spacecraft and astronaut upon reentry;
		Whereas with a successful splashdown, John Glenn had
			 reached speeds of over 18,000 miles per hour, and in 4 hours 55 minutes and 23
			 seconds became the first United States citizen to orbit the Earth, rocketing
			 the Nation back into the space race and taking a vital step on man’s journey to
			 the moon;
		Whereas John Glenn’s public service career was far from
			 over being elected Ohio’s United States Senator in 1974 and serving as the
			 first Ohioan popularly elected to 4 terms and serving an Ohio record of 24
			 years consecutive years;
		Whereas having announced his retirement from the Senate,
			 NASA selected Glenn as a Payload Specialist on the Space Shuttle Discovery
			 Mission STS–95;
		Whereas Glenn spent 9 days from October 29 until November
			 7, 1998, in space undergoing various experiments to research possible links
			 between the human aging process and the negative symptoms experienced by
			 astronauts exposed for a lengthy period of time to the weightlessness of space
			 and at age 77 becoming the oldest United States citizen to travel into
			 space;
		Whereas John Glenn is the recipient of numerous awards
			 including 6 Distinguished Flying Crosses, the Congressional Space of Medal of
			 Honor, and the Congressional Gold Medal;
		Whereas John Glenn continues to inspire a new generation
			 of leaders at the John Glenn School of Public Affairs at the Ohio State
			 University; and
		Whereas John Glenn and his childhood sweetheart, Anna
			 Margaret Castor, Annie, have celebrated 68 years of marriage together and are
			 blessed with 2 children, John David Glenn and Carolyn Ann Glenn, and grandsons
			 Daniel and Zachary: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the 50th anniversary of John
			 Glenn’s historic orbital space flight with Project Mercury aboard Friendship 7
			 on February 20, 1962;
			(2)honors and praises
			 John Glenn on the occasion of this anniversary and for his lifetime of service;
			 and
			(3)acknowledges and
			 affirms that John Glenn, pilot, astronaut, soldier, Senator, and statesman, has
			 faithfully served his State and Nation in war and peace and is truly and will
			 always remain a United States hero.
			
